Citation Nr: 1108229	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-32 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus (DM).

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to DM.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1971 until May 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  A hearing before the undersigned Acting Veterans Law Judge was held at the RO in August 2010.  The hearing transcript has been associated with the claims file.

The issue of service connection for peripheral neuropathy of the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  PTSD has been productive of some occupational and social impairment, depressed anxious and suspicious moods, some mild memory loss, normal speech, and intact judgment.

2.  Hypertension was not manifest during service or within one year of separation and is not due to a service-connected disease or injury.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  Hypertension was not incurred in active service and is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim of service connection for hypertension, the RO provided the appellant pre-adjudication notice by letters dated in October 2005 and March 2006.  
 
With respect to the increased initial rating for PTSD, the RO provided the appellant pre-adjudication notice for the original claim of service connection by letters dated in October 2005 and March 2006.  Service connection was then awarded, and the Veteran appealed the initial rating assigned.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

In any event, the Board notes that, prior to the initial award of service connection, the Veteran was informed how disability ratings are assigned.  He was then notified that his claim was awarded with a specific rating assigned and informed how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and rating criteria, and the claim was readjudicated in the February 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Furthermore, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that any notice error did not affect the essential fairness of the adjudication now on appeal.  Moreover, the record shows that the appellant was represented throughout the adjudication of his claim, by a Veteran's Service Organization and its counsel.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim for an increased initial rating, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board acknowledges that at the time of the Board hearing, the Veteran submitted additional evidence that had not been considered by the RO.  However, a remand pursuant to 38 C.F.R. § 20.1304 is not necessary, as the Veteran specifically waived RO jurisdiction of the newly submitted evidence.  VA also afforded the Veteran VA examinations in December 2005 and January 2010, during which the examiners reviewed the Veteran's claims file, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner."  Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Thus, the examinations are found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at his August 2010 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. 

Rating on Appeal

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

At the outset, the Board notes that the Veteran's claim of entitlement to higher rating for PTSD is an appeal from the initial assignment of a disability rating in November 2006.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

In the rating decision on appeal, the Veteran was awarded service connection for PTSD and granted an evaluation of 30 percent effective October 11, 2005.  PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

In evaluating the Veteran's level of disability, the Board has considered the Veteran's Global Assessment of Functioning (GAF) scores as one component of his overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The scale may be relevant in evaluating mental disability.  GAF scores of between 60 and 51 represent moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 50 to 41 represent serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school 41 functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The record reflects the Veteran's endorsement of symptoms including sleep disturbance, anxiety, decreased interest, diminished concentration, depressed mood, irritability, flashbacks, nightmares, hyperstartle reflex, hypervigilance, social isolation, angry outbursts, and intrusive thoughts.  The Veteran consistently denies hallucinations, and he generally denies suicidal or homicidal ideation, though in June 2006, he reported that he sometimes had suicidal and homicidal thoughts, without method or plan, explaining that sometimes he "just did not want to go on," and in December 2009, he reported that he almost felt suicidal a few nights earlier.  The Veteran is married and works full-time.  However, he has reported having marital conflict and has expressed frustration with his job and problems with his supervisors and co-workers.   

The record also consistently reflects findings that the Veteran is oriented to time, place, and person, with average insight and judgment and intact memory.  Speech is generally normal though sometimes rapid and in November 2009, it was "pressured/pushed."  Thought process was generally logical and goal-oriented, though sometimes intrusive but in November 2009 it was circumstantial and tangential and in January 2010, the Veteran displayed ideas of reference and delusion.  There was generally no bizarre or delusional content, though there was a finding of mild paranoia in January 2010.  Affect is generally agitated or depressed/irritated but it was flat in August 2006, October 2007, and August 2008.  Appearance is usually casual/normal, though sometimes unkempt.  In July 2008, the Veteran reported a one-to-two month history of a metal taste in his mouth, which was assessed with olfactory hallucination.  The record reflects that the Veteran has been predominantly assigned GAF scores of 45, though he was assigned a GAF score of 42 in March 2007 and 40 in April and October 2007, and that he has been assessed with "serious" and severe PTSD.  

On VA examination in December 2005, the Veteran reported recent increased memories of his military experience.  He reported that he was able to take care of himself and his house, to include by doing tasks around the house and running errands.  However, he reported that he was otherwise somewhat isolative, not involving himself in many activities.  Mental status examination revealed an anxious mood, with subsurface depression and emotional lability during the interview.  The Veteran was neatly groomed; speech was articulate; thought processes were logical and goal-oriented; and motor functioning was grossly intact.  Orientation, registration, attention, calculation, language and visual motor skills were grossly intact, though the Veteran did forget one object on recall.  The examiner indicated that the Veteran had "good cognitive function" and estimated his GAF score to be 58.

A November 2006 VA mental health assessment report reflects the Veteran's history that his PTSD symptoms caused him difficulties at home and work.  The Veteran indicated that he had a social support system of family and friends.  He indicated that he was in regular contact and a "fair" relationship with his children.  Examination revealed that the Veteran was alert, attentive, and oriented to time, place, and person.  Grooming was appropriate, and the Veteran was cooperative and reasonable, though agitated.  Speech was intact, and thought process and association was normal and coherent.  There was no unusual thought content or suicidal or violent ideation.  Affect was flat, and mood was depressed.  There were no perceptual disturbances such as hallucinations or illusions.  Insight was limited.  Judgment was good and memory was generally intact, though recent memory was impaired.  The examiner assigned a GAF score of 50 and estimated that the Veteran's GAF score for the past year was 50.  

On VA examination in January 2010, the Veteran reported his belief that that he had become more reclusive than when examined in 2005.  Sleep was good, with occasional nightmares, but complicated by the use of a Continuous Positive Airway Pressure machine for the treatment of apnea.  The Veteran reported crossing thoughts of suicide but no homicidal thoughts, hallucinations, or delusions.  The Veteran presented as neat and groomed.  He showed full range of affect and was fully oriented with no difficulty of thought processes or communication.  He was independent in all activities of daily living, including personal hygiene.  The examiner diagnosed the Veteran with mild to moderate symptoms of PTSD.  The examiner determined the Veteran had some slight marital problems due to the PTSD.  The examiner noted that the Veteran was able to be gainfully employed and that he did not miss work because of his PTSD.  He also noted that the Veteran seemed to be socially comfortable going to restaurants and taking a vacation, though there was discomfort with going to large department stores and shopping.  The examiner opined that the Veteran's PTSD resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but that the Veteran had generally satisfactory functioning.  The examiner assigned a GAF score of 49.  

During his hearing before the undersigned in August 2010, the Veteran reported that he had had occupational conflict because he was frequently verbally confrontational, which had resulted in his being disciplined at work, and that he had marital conflict because he was moody, socially isolated, and hard to live with.  He also reported that he had recently had a nightmare in which he blew up a building and that he had suicidal thoughts, to include the morning of the hearing.  He explained that he did want to live and that he had no intent or plan but sometimes he thought life was not worth it.  He further reported that he had panic attacks approximately once a month, particularly if he procrastinated something that has to be done, and that he had memory issues such as forgetting the name of his representative and forgetting who sang a song on the radio and what his spouse told him several days earlier.  The Veteran's spouse added that the Veteran was paranoid, forgetful, and socially isolated and that he had a quick temper.  She also reported that he had a good relationship with their children, though his paranoia caused conflict.  

After a careful review of the record, the Board finds the Veteran's PTSD to be 30 percent disabling.  Initially, the Board notes that the evidence dating during this period reflects the assignment of GAF scores ranging from 40 to 59 and assessment of mild-to moderate, severe, and "serious" impairment due to PTSD.  GAF scores and examiners' assessments of the severity of the condition, must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned  See 38 C.F.R. § 4.126(a).  This is due, in part, because the scores and assessments are generally based on the veteran's symptoms that particular day, rather than based on any long-term symptomatology. 

In this case, the Veteran's symptomatology does not more nearly approximate the disability picture contemplated by a rating in excess of 50 percent for PTSD.  The record includes no evidence suggestive of impaired judgment or abstract thinking or difficulty in understanding complex commands.  The Board acknowledges that the Veteran reported memory impairment and panic attacks during his personal hearing.  The medical records do not corroborate this account, however -- there are no findings of memory loss or panic attack -and the Board finds the histories and findings documented in the treatment and examination records are more credible and probative than the histories presented during the personal hearing.  Moreover, even if the Board were to accept the Veteran's testimony as evidence of memory loss and panic attacks throughout the appeal, the evidence does not suggest that the panic attacks occur more than once a week or that the reported memory loss approximates forgetting to complete tasks or retaining only highly learned material.  The Board further acknowledges that the evidence reflects some findings of flat affect and unkempt appearance and one finding of circumstantial speech, occasional histories of vague suicidal thoughts, and evidence of social and occupational impairment.  However, the evidence predominantly demonstrates normal speech, non-flat affect, normal appearance and negative histories as to suicidal or homicidal ideation, which suggests these symptoms are transient, and the Veteran has been able to maintain relationships with his family and maintain a full-time occupation.  

In sum, the Board finds the evidence warrants a schedular rating of 30 percent for the entire appellate period.  The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the Veteran's PTSD is manifested by impairment in social and occupational functioning and those impairments are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Service Connection

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for hypertension may be presumed if it became manifest to a degree of 10 percent disabling [during the Veteran's first year after separation from.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.  Thus, in this case, in order to warrant service connection for hypertension on a secondary basis, the evidence must show that it was caused or aggravated by a service-connected disease or injury.  The Board notes that effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added, which describes a requirement for VA to establish a baseline for a disability before adjudicating the question of unnatural progression of that disability due to a service-connected disease or injury.  Here, however, the claim on appeal was received by VA prior to October 10, 2006, and thus the revisions to 38 C.F.R. § 3.310 are not for application in the immediate case.

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, or systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).

Service medical records, to include the March 173 separation examinations, do not report any diagnoses or histories of hypertension or elevated blood pressure.  Additionally, the service medical records do not suggest that such a diagnosis would have been warranted:  there are no findings of systolic blood pressure of at least 160 mm, and the predominant diastolic blood pressure is less than 80 mm (the service medical records only document one diastolic reading of 90).  

The post-service medical records reflect that in August 2005, the Veteran was found to have a blood pressure reading of 130/80.  He was assessed with elevated blood pressure reading, without a hypertension diagnosis.  See August 2005 Riviera treatment record.  Subsequent treatment records indicate that this assessment was not continued, however.    
	
A VA examination was then conducted in December 2005.  At that time, the Veteran reported a history of hypertension in approximately 2004.  The examiner noted that "whether or not hypertension has been uncontrolled is uncertain, but [the Veteran's] blood pressure today [is] perfectly normal."  After examination, discussion with the Veteran, and review of the record, the examiner diagnosed the Veteran with hypertension, initially diagnosed 2004, actual duration uncertain.  The examiner stated that in the absence of proteinuria or abnormal renal function, there was no evidence that hypertension was associated with or aggravated by diabetes mellitus.  

Subsequent treatment records reflect that the Veteran was treated for hypertension.  The records reflect no findings suggestive of abnormal kidney function or proteinuria.  

Based on a review of the evidence of record, the Board finds that service connection is not warranted.  Initially, the Board finds that the evidence does not suggest that hypertension onset during service:  the service medical evidence is absent any findings of hypertension and the first diagnosis is not until 2005, more than 32 years after separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (such a lapse of time is a factor for consideration in deciding a service connection claim).  The Board acknowledges that the service medical evidence includes one elevated diastolic reading.  Based on the absence of any additional elevated readings in service, the length of time between the in-service elevated reading and the next elevated reading of record, and the absence of a history of intermittent elevated blood pressure readings, however, the Board finds this reading is not suggestive of hypertension.  

The Board further finds that the evidence does not suggest that the Veteran's current hypertension is related to service or a service-connected disability such as the Veteran's diabetes.  In this case, the evidence does not include any medical findings linking the Veteran's hypertension to service or a service-connected disability, though it does include a highly probative opinion from a VA examiner that there is no relationship.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation).The Board acknowledges that the Veteran believes his hypertension is due to his diabetes.  The Veteran is not competent to make such a determination, however, and although the Veteran has asserted that his private physician told him that a link exists, this assertion is not corroborated by the private physician's treatment records and the Board finds the Veteran's history of a positive nexus opinion, standing alone, is less probative than the VA examiner's negative nexus opinion.  

In sum, the Board finds the probative evidence does not suggest that hypertension onset in service or was caused or aggravated by a service-connected disability.  Thus, service connection is not warranted, and the claim is denied.  


ORDER

An evaluation in excess of 30 percent for PTSD is denied.

Service connection for hypertension is denied.


REMAND

Further development is needed on the claim of service connection for peripheral neuropathy.  Specifically, based on the conflicting histories as to the duration of the reported symptoms and the history of injury to the back prior to service (see June 2006 VA treatment record), and the conflicting findings as to the etiology of the symptoms (see January 2007 VA treatment record), another opinion is necessary in order to determine whether peripheral neuropathy began in service or is related by the Veteran's service connected diabetes mellitus.  The Board acknowledges that the record already includes an opinion from a VA examiner.  The Board finds this opinion is not probative, however, because the examiner did not provide an adequate rationale.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  Ask the Veteran about the existence of any outstanding private treatment records.  Request any reported records.

2.  Schedule the Veteran is to be scheduled for VA examination to determine the nature and likely etiology of the reported symptoms of numbness and tingling.  The Veteran's entire claims file is to be reviewed and a notation confirming such review is to be made in the record.  For any diagnosed disorder, the examiner is requested to state whether it is at least as likely as not that the disorder onset in service, is causally related to service, or was caused or aggravated by the service-connected diabetes.  A rationale should be provided for all opinions.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


